Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

1.	The drawings are objected to because 
a.	Claims 6-8 discloses “a first stacked body arranged between the circuit 5substrate and the thermal conductive component in the thickness direction of the circuit substrate… and a second stacked body 10arranged between the circuit substrate and the thermal conductive component in the thickness direction of the circuit substrate.” 	Examiner asserts that there is no support for a first or second stacked body arranged between the circuit substrate and the thermally conductive component in the drawings or specification. The specification on page 10, line 15-26 and the drawings in figs.1, 4-5, and 7-8 discloses the thermally conductive component and circuit substrate to be arranged between the first and second stacked body. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 6, 7 & 8 Applicant claims “and the other of the choke coil and transformer”, it is not clear from the claim if there are more than one choke coil and transformer or there are different arrangement configurations between the choke coil, transformer, primary side semiconductor and secondary side semiconductor. For 
Claims 6 & 9 recites the limitation "the casing" in line 23-24 and line 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14 are rejected for being dependent on the rejected base claims. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated 	by MA et al. US2021/0321527.

	Per claim 1 Ma et al. teaches an electric power source (20, see fig.1A) device comprising: a magnetic component (22) having a thermal energy discharge 5surface (see fig.1A & 4; [0080], “top surface of 22”); a semiconductor component (26, see fig.1A & 4) electrically connected to the magnetic component Abstract, ([0057], “semiconductor component and magnetic component connect with each other via the mainboard”); a circuit substrate (10) on which a controller is arranged to be electrically connected to the semiconductor component ([0066] to control 10behavior of the semiconductor component 
20	Per claim 2 Ma et al. teaches the electric power source device according to claim 1, further comprising a casing (40) which accommodates the magnetic component (22), the semiconductor component (26), the circuit substrate (10) and the thermal conductive component (52), wherein the thermal conductive component is joined to the casing to perform thermal conduction between the 25thermal conductive component and the casing ([0080]-[0082]).  
	Per claim 3 Ma et al. teaches the electric power source device according to claim 2, wherein the semiconductor component (26) is joined to the casing to perform 30thermal conduction between the semiconductor component and the casing ([0080]-[0082], “semiconductor component is indirectly joined to the case via the magnetic component 26”).  
Allowable Subject matter

4.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4, includes allowable subject matter because of the electric power source device according to claim 3, wherein 5the circuit substrate is arranged between the magnetic component and the semiconductor component in a thickness direction of the circuit substrate, and the thermal conductive component is made of a plate member extending toward an extension surface of the circuit substrate, and 10arranged between the magnetic component and the circuit substrate.  
	Claim 5, depends on claim 4 therefore allowable for the same reason.
Claims 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	20Claim 6, includes allowable subject matter because of the electric power source device according to claim 1, wherein the magnetic component comprises a choke coil and a transformer, the transformer comprises a primary coil and a secondary coil, and the semiconductor component comprises a primary side 25semiconductor unit and a secondary side semiconductor unit, the primary side semiconductor unit is connected to the primary coil of the transformer to form a primary side circuit, the secondary side semiconductor unit is connected to the secondary coil of the 31transformer, and the secondary side semiconductor unit and the choke coil form a secondary side circuit, 
	Claim 7, includes allowable subject matter because of the electric power source device according to claim 2, wherein the magnetic component comprises a choke coil and a 20transformer, the transformer comprises a primary coil and a secondary coil, and the semiconductor component comprises a primary side semiconductor unit and a secondary side semiconductor unit, the primary side semiconductor unit is connected to the primary coil of the 25transformer to form a primary side circuit, the secondary side semiconductor unit is connected to the secondary coil of the transformer, and the secondary side semiconductor unit and the choke coil form a secondary side circuit, 32wherein one of the choke coil and the transformer and one of the primary side semiconductor unit and the secondary side semiconductor unit are stacked to form a first stacked body arranged between the circuit 5substrate and the thermal conductive component in the thickness direction of the circuit substrate, and the other of the choke coil and the transformer and the other of the primary side semiconductor unit and the 
	Claim 8, includes allowable subject matter because of the electric power source device according to claim 3, wherein the magnetic component comprises a choke coil and a transformer, the transformer comprises a primary coil and a secondary coil, and  20the semiconductor component comprises a primary side semiconductor unit and a secondary side semiconductor unit, the primary side semiconductor unit is connected to the primary coil of the transformer to form a primary side circuit, the secondary side semiconductor unit is connected to the secondary coil of the 25transformer, and the secondary side semiconductor unit and the choke coil form a secondary side circuit, wherein one of the choke coil and the transformer and one of the primary 33side semiconductor unit and the secondary side semiconductor unit are stacked to form a first stacked body arranged between the circuit substrate and the thermal conductive component in the thickness direction of the circuit substrate, and  5the other of the choke coil and the transformer and the other of the primary side semiconductor unit and the secondary side semiconductor unit are stacked to form a second stacked body arranged between the circuit substrate and the thermal conductive component in the thickness direction of the circuit substrate, and the 10first stacked body and the second stacked body are arranged in the casing with a gap therebetween in a direction which is perpendicular to the thickness direction of the circuit substrate.  
	Claims 9 & 12, depends on claim 6 therefore allowable for the same reason.
	Claims 10 & 13, depends on claim 7 therefore allowable for the same reason.
	Claims 11 & 14, depends on claim 8 therefore allowable for the same reason.
Email Communication
5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yin et al. US2011/0228507 discloses a power-supply module includes a molded package, power-supply components disposed within the package, and an inductor disposed within the package and over the power-supply components.
	ANDO et al. US2018/0367031 discloses a power supply device includes a transformer, a primary semiconductor component, a secondary semiconductor component, a choke coil and a circuit board. Electronic components which include the transformer, the primary semiconductor component, the secondary semiconductor component, and the choke coil, are stacked in pairs, in a normal direction of a board. One pair forms a first stacked body and another pair to forms a second stacked body. A circuit board is interposed between the one pair of electronic components which forms the first stacked body, and also between the other pair of electronic components which forms the second stacked body.
Yamasaki et al. US2012/0098391 discloses a power circuit including a choke coil and a semiconductor.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A MATEY/Examiner, Art Unit 2835